GILBERT, Circuit Judge
(concurring). Passing by the question of the meaning of the words “short pack” and “strike, fire, or other circumstances beyond its control,” I think that the defendant is absolved from the payment of damages by the evidence which shows the construction which the parties to the contract placed upon it, and the plaintiff’s waiver of performance. On October 25, 1916, the plaintiff, in answer to a letter of the defendant, in which it had set forth the extreme and serious difficulties which it had experienced Jn the operation of its machinery, wrote as follows:
“At this time we will only state that if yon make every possible effort to produce these goods within your power, as we doubt not you are doing, we will surely meet you in reasonable fashion in considering the unfortunate condition which has confronted yon. It is obvious, naturally, of course, that in any ease we shall expect a full pro rata delivery of all such goods as you are successful in producing.”
Here is a distinct promise to meet in "reasonable fashion” the failure of the defendant to produce the goods, provided that it exercised every possible effort to produce them. From the evidence there can *882be no'doubt that the defendant did exercise every possible effort, and the fair meaning of the promise to meet this failure in reasonable fashion is that the plaintiff agreed to meet such effort by excusing full performance. Certainly that, was a reasonable view for the plaintiff to take of the obligations of the contract, in view of its terms and the circumstances which made full performance impossible, and if the words have not that meaning they are meaningless.
Again, on November 7, 1916, the plaintiff wrote:
“As previously written you, we certainly have no intention of being unreasonable, or expecting from you that which is physically impossible for you to accomplish, but we do expect, of course, that you will spare no efforts to, as nearly as possible, fill your contracts.”
The declaration that the plaintiff did not expect from the defendant that which was physically impossible for it to accomplish is to be taken in the light of the information which it had received from the defendant concerning the nature of the difficulties which in the defendant’s view made full performance impossible.